Citation Nr: 1215553	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-11 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to an effective date earlier than May 31, 2007, for the award of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of whether an October 19, 2000 decision of the Board of Veterans' Appeals that denied entitlement to service connection for PTSD should be revised or reversed on the grounds of clear an unmistakable error is the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to December 1952 and from July 1955 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, November 2008, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2011, the Veteran provided testimony before the undersigned at a Travel Board hearing at the RO in Portland.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran and his representative raised the issue of whether an October 19, 2000 decision of the Board that denied entitlement to service connection for PTSD should be revised or reversed on the grounds of clear an unmistakable error (CUE).  As noted on the title page, this matter will be addressed in a separate Board decision.

Subsequent to the hearing, the Veteran's representative raised the matter of CUE in the May 2008 rating decision concerning and earlier effective date for the award of service connection for PTSD.  The Board notes that this rating decision in question is being addressed herein on appeal.  Only previous determinations which are final and binding may be challenged on the basis of CUE.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).  See also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999).  Thus, the Board concludes that this request for revision of the May 2008 rating decision on the basis that CUE was committed is not valid.  In any case, the Board's review of the issues on appeal on a de novo basis is more beneficial to the Veteran than the stricter standard of CUE.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(By the decision below, a previously denied claim of service connection for a low back condition is reopened.  The underlying claim of service connection and the issue of entitlement to TDIU are the subjects of a remand that follows the decision.)


FINDINGS OF FACT

1.  By an October 2000 decision, the Board denied the Veteran's claim of service connection for a back injury.  

2.  Evidence received since the October 2000 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back condition and it raises a reasonable possibility of substantiating the underlying claim.

3.  In June 2011, prior to the issuance of a final decision, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

4.  By an October 2000 decision, the Board denied the Veteran's claim of service connection for PTSD.  

5.  A VA treatment record, dated May 4, 2007, constituted an informal petition to reopen a previously denied claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2000 Board decision, which denied the Veteran's claim of service connection for a back injury, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a low back condition has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).

3.  The Veteran's appeal as to the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The October 2000 Board decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

5.  An effective date of May 4, 2007, but no earlier, for the award of service connection for PTSD is warranted.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Previously Denied Claim of Service Connection for a Low Back Condition

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board reopens the claim of service connection for a low back condition.  This award represents a grant of the specific issue on appeal although the merits of the claim will be addressed further in the remand section.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this issue.

The Veteran originally filed a claim of service connection for a back injury when he submitted an application for benefits in August 1998.  The RO denied the claim by a rating decision in March 1999 and the Veteran appealed the decision to the Board.  By an October 2000 decision, the Board denied entitlement to service connection for a back injury.  The decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1000 (1999).

The Board notes that, prior to the August 1998 claim, the Veteran filed for nonservice-connected pension benefits.  That matter was adjudicated on multiple occasions and included consideration of the effects of the Veteran's low back condition.  However, a low back condition was only considered for pension purposes during those time periods and entitlement to service connection was never adjudicated on the merits.

The Board also notes that the VCAA provided for a re-adjudication of claims that became final between July 14, 1999 and November 9, 2000, and that were denied as not-well-grounded, as if the denial had not been made.  This was so, as long as a claimant requested a re-adjudication or VA moved for a re-adjudication by November 9, 2002-two years after the enactment of the VCAA.  Although the Veteran's low back claim in question was denied as not-well-grounded in the October 2000 decision within the requisite time period, the Veteran did not request a re-adjudication by November 9, 2002, nor did VA move to re-adjudicate the claim by that date.  Thus, the provisions of the VCAA that pertain to the re-adjudication of claims that were denied as not-well-grounded are not applicable to the present case.  See VAOPGCPREC 03-2001 (Jan. 22, 2001).  Therefore, the October 2000 denial remains finally decided.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial is the October 2000 Board decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, the RO declined to reopen the Veteran's claim on account of the absence of new and material evidence during each step of the adjudication process.

The evidence of record at the time of the October 2000 decision denying service connection for a back injury included:  service treatment records; VA treatment records and examination reports, dated from April 1953 to February 2000; private treatment records from multiple providers, dated from December 1974 to August 1981; and applications for benefits and statements from the Veteran.

Evidence added to the record since the October 2000 decision includes:  VA treatment records and examination reports, dated from September 1998 to October 2010; a September 2009 response from the Social Security Administration that the Veteran's records had been destroyed; application for benefits, statements, and hearing testimony from the Veteran and his spouse; and duplicate service records and medical evidence that had already been associated with the claims file.

In the October 2000 decision denying the claim of service connection for a back injury, the Board found that the claim was not-well-grounded.  The Board acknowledged that the Veteran had been treated for back problems during service.  A January 1952 entry shows that the Veteran was diagnosed with a lower mid back sprain (old-recurrent) and that it was incurred in the line of duty.  The Board also found that the Veteran has post-service back problems.  However, the Board determined that there was no competent medical evidence of a nexus between the Veteran's current back pathology and the condition that was treated in service or otherwise to military service.  Instead, the Board found that the Veteran's current back problems were due to a work-related injury which occurred in 1971.  A June 1974 VA examination report, a private treatment record from December 1974, and an August 1981 VA examination report each reflected that the Veteran had injured his back in approximately 1971 while working at a mill.

A review of the new evidence reveals that the Veteran receives treatment for low back problems through the VA healthcare system.  However, none of the medical professionals has commented on the origin of his low back condition or otherwise attributed the condition to the Veteran's military service.

The new evidence also consists of testimony at the Board hearing in June 2011.  The Veteran testified that he fell down a hill during his combat service in Korea and injured his back.  He stated that he was treated in a field hospital tent.  Significantly, the Veteran testified that he has had low back problems ever since the in-service injury.  He acknowledged that he subsequently injured his back again after service, but he stated it was merely an aggravation of his already-existing back injury.  Additionally, the Veteran recalled that a vocational doctor in the 1970's had told him that his back problems were from the military.

This new evidence tends to show a link between the Veteran's current low back problems and his military service.  This type of evidence was not previously of record when the prior decision was made.  The Board had denied the claim because there was no competent evidence of a nexus between the claimed disability and the in-service injury.  Although the link is not dispositive, the Veteran's statements are presumed to be credible for the new and material evidence analysis.  See Justus, 3 Vet. App. at 512-13.  Additionally, the Veteran is competent to report what a medical professional told him.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, although no medical opinion was added to the record, the Veteran's recollection of what he was told is at least some evidence that there may be a link between his current low back condition and military service.  Moreover, as noted previously, section 3.156(a) creates a low threshold to reopen and is designed to be consistent with 38 C.F.R. § 3.159(c)(4).  See Shade, 24 Vet. App. at 118-19.  This new evidence relates to an unestablished fact necessary to substantiate the underlying claim and, when considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  In light of this information and evidence, the Board finds that the evidence added to the record since the October 2000 Board decision is new and material evidence.  Accordingly, the claim of service connection for a low back condition is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed in the remand that follows the Board's decision.


II. Initial Rating for Bilateral Hearing Loss

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

At his Board hearing in June 2011, prior to the issuance of a final decision, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  He also submitted a statement to that effect at the hearing.  Because the Veteran has withdrawn that issue on appeal, there is effectively no longer any remaining allegation of error of fact or law.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

III. Effective Date for Award of Service Connection for PTSD

Duties to Notify and Assist

As noted previously, the VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the claim.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

For this issue, the Veteran has been awarded service connection for PTSD.  The matter under consideration is an appeal of the initial decision concerning the proper effective date to be assigned for the grant of service connection.  Once the Veteran disagrees with an initial determination, other notice provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Even so, the Veteran was sent a VCAA notice letter, dated in September 2007, which notified him of the general criteria for establishing effective dates.  Consequently, a remand for further notification is not necessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that the duty to assist has been fulfilled.  The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed and whether a prior adverse decision became final.  There is no need for a medical examination or an opinion.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  No further development action is required.

Analysis

The Veteran originally filed a claim of service connection for PTSD when he submitted an application for benefits in August 1998.  The RO denied the claim by a rating decision in March 1999 and the Veteran appealed the decision to the Board.  By an October 2000 decision, the Board denied entitlement to service connection for PTSD.  The decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1000 (1999).

On May 31, 2007, VA received a statement from the Veteran whereby he claimed service connection for multiple conditions, including PTSD.  The statement was taken by the RO as an informal petition to reopen his previously denied claim of service connection for PTSD.  By the May 2008 rating decision, the RO granted service connection for PTSD effective May 31, 2007.  The Veteran appealed the decision and contends the effective date should be set to as early as August 1998-when he originally filed a claim.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  The effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

Because the October 2000 Board decision is final, the claim by which the Veteran was granted service connection for PTSD, and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

On May 31, 2007, the RO received correspondence from the Veteran forwarded from his representative.  Although the correspondence was dated May 4, 2007, there is no indication in the claims file that the RO received the claim until May 31, 2007-the day which is date stamped on the document.  It was determined that the statement constituted a petition to reopen the previously denied claim and the effective date of the award of service connection for PTSD was set as of that date.  The Veteran was therefore afforded the earliest possible effective date and there is no legal basis to establish an earlier date unless there is a document of record received earlier than May 31, 2007, that could be construed as a claim to reopen.

A review of the record reveals that there were two pieces of correspondence subsequent to the Board's October 2000 decision and the May 2007 claim.  In December 2000, the Veteran submitted a statement in which he requested a copy of a VA examination and commented on his hearing loss claim.  The Veteran also referenced a report by a Dr. Mitchell that he was not sure was in the file when the file was sent to the Board.  The October 2000 statement cannot be construed as a petition to reopen a claim of service connection for PTSD as it does not reference PTSD or provide any indication of an intent on the part of the Veteran that he was seeking benefits concerning PTSD.  See 38 C.F.R. § 3.155 (2011) (pertaining to informal claims).  Next, in August 2003, the Veteran submitted a request under the Freedom of Information Act (FOIA) for a copy of multiple records in the claims file pertaining to dental problems.  Thus, this was also not a claim.  Chronologically, the next correspondence received by VA from the Veteran was the May 31, 2007 claim.

The Board notes that VA or uniformed services medical records may form the basis of an informal claim to reopen.  See, e.g., 38 C.F.R. § 3.157 (2011).  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Otherwise, in the case of evidence from a private physician, date of receipt of any record or report will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

The claims file contains VA treatment records dated after the October 2000 decision and prior to May 31, 2007.  Included are records from the VA Vet Center in Grants Pass, Oregon.  Notably, on May 4, 2007, is an entry indicating that the Veteran intended to file "for a PTSD disability."  The Board finds that this entry constitutes a VA medical record by which an informal petition to reopen a previously denied claim may be considered under section 3.157(b)(1).  The record referred to PTSD and the intent to seek VA benefits.  Additionally, the claim was received on May 31, 2007-within one year of the date of the VA record.

In consideration of the above information and evidence, the Board finds that the date of claim to reopen the previously denied claim of service connection for PTSD was in fact on May 4, 2007.  Thus, an earlier effective date is warranted to be set as May 4, 2007.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).  However, no claim (or record that can be construed as a claim) was received by VA prior to May 4, 2007.  Consequently, an even earlier effective date for the award of service connection for PTSD is not warranted.


ORDER

The Veteran's claim of service connection for a low back condition is reopened; to this limited extent, the appeal of this issue is granted.

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is dismissed.

Entitlement to an effective date of May 4, 2007, but no earlier, for the award of service connection for PTSD is granted, subject to laws and regulations governing the payment of monetary benefits.


REMAND

A remand is warranted for the claim of service connection for a low back condition.  Given that the Board has found that the claim should be reopened, the agency of original jurisdiction must adjudicate the claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  A remand is also necessary for additional development.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the Veteran's case, there is evidence that he injured his back during military service.  A January 1952 entry showed a diagnosis of a lower mid back sprain (old-recurrent) that was incurred in the line of duty.  Additionally, the Veteran testified that he injured his back when he fell down a hill during his combat service in Korea.  Because this type of injury is consistent with the circumstances, conditions, and hardships of his combat service, a low back injury is also established by his lay statements.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The evidence shows that the Veteran has a current low back disability.  Diagnoses include degenerative disc disease and degenerative joint disease of the lumbar spine.  Because there is evidence of a current disability, evidence establishing an in-service injury, and at least an indication that the two may be linked, the Veteran should be afforded a VA examination in connection with the claim.  In addition to an examination of the Veteran's low back, a medical nexus opinion should be provided as to whether the Veteran has a current low back condition that is attributable to his active military service, including the described low back injury.  Additionally, the evidence shows that the Veteran had a post-service injury in approximately 1971 that should be taken into consideration.

At his hearing, the Veteran and his spouse stated that a vocational doctor told them that the Veteran's low back condition was related to military service.  They believe this occurred sometime in the 1970's.  The Board notes that VA will make reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  On remand, the Veteran should be asked to identify the doctor if he recalls who provided the opinion and submit any related evidence that he has in his possession.  

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Roseburg, Oregon, as well as other associated VA facilities.  Updated treatment records should be obtained in light of the remand.

The Veteran also asserts that he is unemployable as a result of his service-connected disabilities.  A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for:  PTSD, evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as 10 percent disabling.  The disabilities combine to be 80 percent disabling.  See 38 C.F.R. § 4.25 (2011).  As such, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In an August 2009 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked in 1982 as a correctional counselor and that he had a college education.  The Veteran stated that his PTSD prevented him from securing or following any substantially gainful occupation.

VA compensation examinations have been conducted for the Veteran's service-connected disabilities.  However, a medical opinion has not been provided as to the combined effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Therefore, the issue of entitlement to TDIU must be remanded to have a VA physician provide an opinion on the claim.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a letter to the Veteran asking him to identify the vocational doctor who told him that his low back condition was related to military service.  Ask him to submit any relevant records that he possesses.  Request any identified medical records.  Obtain a release from the Veteran as necessary.

2.  Obtain the Veteran's more recent treatment records (since October 2010) from the Roseburg VAMC and associated facilities, and associate the records with the claims folder.

3.  After completing the above development, schedule the Veteran for a VA examination of his low back.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

All appropriate tests and studies, to include x-rays of the low back, should be performed and all clinical findings should be reported in detail.  The examiner should identify the Veteran's current low back disabilities.

With respect to any diagnosed low back condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the January 1952 lower mid back sprain (old-recurrent) and the Veteran's reports of back injury during combat service.  The evidence concerning an injury in 1971 should also be considered.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any arthritis of the back which was first manifested within one year of his December 1952 or February 1956 service discharge.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Also, an appropriately designated physician should examine the Veteran, review the claims file, and take a detailed history regarding the Veteran's employment and education and vocational attainment.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities singularly or jointly renders him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  (Service connection is currently in effect for PTSD, tinnitus, and hearing loss.  If service connection for a back disability is granted, such disability must be also addressed.)

In giving the opinion, the examiner(s) should identify each symptom caused by the service-connected disability, address the level of impairment caused by such symptoms, and address the impact that these symptoms have on his ability to work in a sedentary or manual type of position.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After the requested examinations has been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, after undertaking any other development deemed appropriate, adjudicate the issue of entitlement to service connection for a low back condition on the merits, and re-adjudicate the issue of entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


